On petition for rehearing, it is considered, ordered, and adjudged by the court that the concluding sentence of the former opinion and judgment of this court filed July 12, 1932, be amended and changed so as to read as follows: "Reversed and remanded, with leave to the chancellor to allow such amendments of pleadings and the taking of such additional testimony as the ends of law and justice may require in this cause, not inconsistent with the principles of law enunciated in said opinion of the court heretofore filed."
It is further ordered that the petition for rehearing be and the same is hereby denied.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.